Citation Nr: 0520803	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-02 566	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft (CABG).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 2003 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a June 15, 2004, decision, the Board denied the 
veteran's claims on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in February 2005, upon a joint motion 
by the Secretary of Veterans Affairs and the veteran-
appellant, vacated the Board's June 15, 2004, decision and 
remanded the matter to the Board for further proceedings.  
The Court's mandate was issued on February 23, 2005.  
However, upon notice received from the veteran's surviving 
spouse that the veteran had died, the Court issued an Order 
revoking its previous order vacating the Board's June 15, 
2004, decision, recalled its February 23, 2005, mandate, 
vacated the Board's June 15, 2004, decision, and dismissed 
the veteran's appeal to the Court for lack of jurisdiction.  
The Judgment of the Court implementing its Order was entered 
on May 25, 2005.   


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1943 to January 1946.

2.	On March 31, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center, Wichita, Kansas, that the veteran died on February [redacted], 
2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
      F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


